Citation Nr: 0611811	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to October 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Phoenix, Arizona Regional Office 
(RO) of the Department of Veterans Affairs (VA) that, in 
pertinent part denied service connection for rheumatoid 
arthritis and migraine headaches; the veteran appealed both 
denials.   A February 2005 rating decision granted service 
connection for migraine headaches, and that matter is not 
before the Board.    

An earlier, November 1998, rating decision denied service 
connection for rheumatoid tenosynovitis claimed as secondary 
to herbicide exposure.  The rating decision on appeal noted 
the prior denial, and that evidence received since showed a 
diagnosis of rheumatoid arthritis, and, in essence, conducted 
a de novo review of the claim.  As the two disability 
entities are not synonymous, and as evidence now shows 
pathology not shown in November 1998, the Board finds that de 
novo review was appropriate, and will also review the claim 
de novo.  At any rate, the veteran is not prejudiced by being 
afforded a broader scope of review.   


FINDING OF FACT

Rheumatoid arthritis was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's active service.  


CONCLUSION OF LAW

Service connection for rheumatoid arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & 
Supp. 2005) 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An October 2002 
letter (prior to the rating appealed) from the RO explained 
what the evidence needed to show to substantiate the claim.  
It also explained that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  A 
subsequent April 2004 letter specifically advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The April 2003 rating decision, the April 2004 
statement of the case (SOC) and a July 2004 supplemental SOC 
(SSOC) also provided the text of other applicable regulations 
and explained what the evidence showed and why the claim was 
denied.  Although the veteran was not provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006) such 
notice would only be relevant if the benefit sought were 
being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant has had ample opportunity to respond 
to the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  Additionally, the claim 
was readjudicated after complete notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
the evidence does not show that rheumatoid arthritis was 
manifested in service or suggest that it may be related to a 
injury or disease in service.  Consequently, an examination 
is not necessary.   

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  

II.  Factual Background

Service medical records do not reveal any objective findings 
of arthritis or other joint problems or any complaints by the 
veteran of such problems during service.  On September 1965 
service entrance examination, the musculoskeletal system, 
upper extremities, lower extremities and feet were all 
normal.  The veteran did indicate in his Report of Medical 
History that he had had swollen or painful joints and 
arthritis or rheumatism.  He also stated that his hands would 
cramp up if he did something steady with them and that he 
could not stand for more than three hours at a time.  On 
separation examination in October 1967, the musculoskeletal 
system, upper extremities, lower extremities and feet were 
again found to be normal.  The veteran did not note any 
problems with swollen or painful joints, arthritis or 
rheumatism or bone, joint or other deformity in his Report of 
Medical History at separation.

A December 1997 VA Medical Certificate shows a diagnosis of 
rheumatoid tenosynovitis of both wrists.  It was noted that 
the veteran had rubbery, mobile, non tender cysts on both 
wrists and the metacarpophalangeal joints of the hands and 
that the problem started four years prior.  

VA medical records from October 1997 to October 2002 show 
ongoing treatment for rheumatoid arthritis.  Symptoms 
included pain, stiffness and swelling of the hands, fingers 
and wrists, and wrist and finger nodules.  Treatment largely 
consisted of trials of various medications.  December 1998 X-
rays of the feet showed cystic erosive changes involving the 
interphalangeal and metatarsophalangeal joints, consistent 
with rheumatoid arthritis.

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection for certain chronic diseases 
(here, rheumatoid arthritis) may be established on a 
presumptive basis if such disease is manifested to a 
compensable degree within one year following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record clearly shows that the veteran has 
rheumatoid arthritis; treatment for this condition is 
documented throughout his VA medical records.  However, the 
record does not show any evidence of rheumatoid arthritis or 
other joint problems in service or in the first postservice 
year.  Consequently, service connection for rheumatoid 
arthritis on the basis that is became manifest in service and 
persisted, or on a presumptive basis as a chronic disease 
under 38 U.S.C.A. § 1112, is not warranted.  

The veteran may still establish service connection for this 
disability by affirmatively showing that it is related to 
(was incurred or aggravated in) service.  In his report of 
medical history prior to service entrance, the veteran 
reported a history of swollen or painful joints and arthritis 
or rheumatism and that his hands would cramp up if he did 
something steady with them.  However, on examination at the 
time, the musculoskeletal system, upper extremities, lower 
extremities and feet were all normal, and there is no 
documentation of the veteran complaining of any joint 
problems or receiving any treatment for any joint problems 
during service.  On service separation examination, the 
musculoskeletal system, upper extremities, lower extremities 
and feet were again found to be normal, and the veteran did 
not indicate any problems with swollen or painful joints, 
arthritis or rheumatism, or bone, joint or other deformity on 
his report of medical history. 
Significantly, rheumatoid pathology has been reported as 
first clinically shown some 26 years after service.  Such a 
lengthy interval between service and the initial clinical 
manifestation of the disability for which service connection 
is sought is of itself evidence against a finding that it was 
incurred or aggravated in service.  See Maxson v.Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  There is no medical 
evidence of a relationship between the veteran's current 
rheumatoid arthritis and his military service.  While he may 
believe that his current rheumatoid arthritis is somehow 
related to service, as a layperson, his beliefs are not 
competent evidence in this matter.  "Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the veteran's 
claim, and it must be denied. 


ORDER

Service connection for rheumatoid arthritis is denied.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


